DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 02 March 2020 has been entered.
Claim Status:

1c.	Claims 1, 4, 7, 9, 12-14, 16, 19, 22-24, 27-28, 32-35, 40-41, 48-49, 51, 54-56 are pending and subject to restriction. 
2. 	This application is a 371 of PCT/US2017/022065, filed on 13 March 2017.  For Applications filed under 371, PCT rules for lack of unity apply.  
2a.	Restriction is required under 35 U.S.C. 121 and 372.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE PROCESSES, PRODUCTS, AND/OR APPARATUSES
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention.  When an application includes claims to more than one product, process, or apparatus, , the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).

As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Election/Restriction:

 	Restriction to one of the following inventions is required under 35 U.S.C. 121 and 371:
Group I, claims 1, 4, 7, 9, 12, 28, drawn to method for treating graft versus host disease (GvHD) in a human, comprising administering to a human in need thereof an antibody that has binding specificity for the human α4β7 integrin complex.

Group II, claims 13-14, 16,19, 22-24, 27, 32-35, 40-41, 48-49, 51, 54-56, drawn to a method of treating a patient suffering from cancer or a nonmalignant hematological, immunological disease or autoimmune disease, comprising administering a humanized antibody having binding specificity for human α4β7.

The groups of inventions listed above as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of CCC, this technical feature is not a special technical feature as it does not make a contribution over the prior art of Floisand et al (Blood (Dec. 3, 2015) 126 (23): 3137, cited on the IDS of 11/2018) and WO 98/06248 (see entire document, also cited on the IDS of 11/13/2018).
Floisand et al teach that targeting Integrin α4β7-expressing T-cells in steroid refractory intestinal GvHD using Vedolezumab in six patients with intestinal Severe steroid refractory (SR) GvHD.  Vedo was delivered as prescribed in IBD; 300 mg iv without premedication week 0, 2 and 6, followed by infusions every 8 weeks on clinical indication (abstract).  Patient 1 is in continued clinical remission of GvHD 8 months after start of therapy. Patient 2 was asymptomatic for 5 months, then a molecular relapse of acute promyelocytic leukemia (cancer) was diagnosed and intestinal GvHD recurred when all immunosuppression was stopped. In patient 3, the intestinal GvHD resolved after three doses of Vedo, but he developed skin GvHD after cessation of IS and died of an opportunistic infection following treatment with high dose methylprednisolone. Patient 4 had MOF prior to start of treatment with Vedo and died in MOF. Patient 5 and 6 have no clinical signs of intestinal GvHD after 2 and 3 doses of Vedo. Five out of six patients could be discharged from hospital after treatment with Vedo. All patients were diagnosed with either AML or NHL (see table 1).
WO 98/06248 teaches the use of humanized anti-α4β7 antagonist antibodies comprising the claimed sequences for treating inflammatory diseases associated with lymphocyte infiltration, including GvHD (pages 2-4, 29). Dosage regimens from 0.1 - 10 mg/kg are suggested, whereby the exact dosage regimen can be determined by methods known in the art (page 29).  
Therefore, the claimed a dosage regimen is considered an obvious variation of the referenced methods and thus there is no special technical feature that links the invention of Groups I- II, and as such, inventions I-II lack unity.

Having shown that these inventions are distinct for the reasons given above and have acquired a separate status in the art by their recognized divergent subject matter as defined by MPEP § 1850. Therefore, an initial lack of unity for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion:
4.	No claim is allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        03 May 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647